ACCEPTED
                                                                                         03-12-00474-CR
                                                                                                4890537
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    4/14/2015 8:01:53 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-12-474-CR

CHRISTINA LYONS                             *   IN THE COURT OF APPEALS
                                                                  FILED IN
                                                                 3rd COURT OF APPEALS
    Appellant                               *                        AUSTIN, TEXAS
                                                                 4/14/2015 8:01:53 PM
VS.                                         *   OF THE THIRD       JEFFREY D. KYLE
                                                                         Clerk
                                            *   SUPREME JUDICIAL
                                            *   DISTRICT OF TEXAS

THE STATE OF TEXAS                          *
     Appellee                               *   AT AUSTIN TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE
            MOTION FOR REHEARING AND RECONSIDERATION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, CHRISTINA LYONS, Appellant, and files this Motion for an

Extension in which to file a Motion for Rehearing and Reconsideration. In support

of this motion, appellant shows the Court the following:

                                       I.

      The Appellant was convicted in the District Court of Hays County, Texas of

the offense of Capital Murder. The Appellant was assessed life without the possibility

of parole

                                       II.

      The deadline for filing the Motion for rehearing and reconsideration is April,

2015 and Appellant has requested one previous extensions.

                                       III.
      Attorney for the Appellant would further show the Court that he has been

diligent in preparing a motion for rehearing in this case. Counsel has reviewed the

Court’s opinion and is drafting Appellant’s response, but will be unable to file said

response by the deadline due to a his trial and appellate docket. Counsel has had

several trial dockets in the last thirty days in multiple counties that required extensive

work up. In addition, Counsel is arguing in the Court of Criminal Appeals on a death

case on April 15 and that required more preparation than anticipated, and counsel was

unable to finish the motion.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing a Motion for Rehearing and Reconsideration to May 15, 2015.


                                                Respectfully Submitted,

                                                ARIEL PAYAN
                                                Attorney at Law
                                                1012 Rio Grande
                                                Austin, Texas 78701
                                                (512) 478-3900
                                                (512) 472-4102 (fax)


                                                  /s/ Ariel Payan
                                                ARIEL PAYAN
                                                State Bar No. 00794430
                                                Arielpayan@hotmail.com


                            CERTIFICATE OF SERVICE
      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Motion for Rehearing and
Reconsideration has been delivered to the Criminal District Attorney of said County
Texas, on April 14, 2015.